EGAN, J.,
dissenting.
Without due regard for the mandate of Supreme Court precedent that has existed for a quarter century, State ex rel Juv. Dept. v. Geist, 310 Or 176, 796 P2d 1193 (1990) (Geist II), the majority declines to consider father’s inadequate-assistance-of-counsel claim on direct appeal. I disagree that the direct-appeal remedy available under Geist is unavailable to father and I respectfully dissent.
The majority today repeats the mistakes we made in State ex rel Juv. Dept. v. Geist, 97 Or App 10, 775 P2d 843 (1989) (Geist I), aff’d on other grounds, 310 Or 176, 796 P2d 1193 (1990). I begin with a discussion of our decision in that case. In Geist I, the juvenile court terminated the mother’s parental rights. The mother appealed to this court, asserting — for the first time on appeal — that her appointed trial counsel had been inadequate and that she had been denied due process. Id. at 15. At that time, the question was one of first impression. Id. at 16.
We concluded that we could not review the mother’s claim because, although the mother was entitled to “competent and effective counsel,” the legislature had “not provided a specific procedure or forum for determining whether a parent has been afforded effective assistance of counsel.” Id. at 17 (emphasis added). We noted that the procedure that the mother advocated — our direct review of her inadequate-assistance-of-counsel claim — created some difficulties. For example, we observed that the trial record was not created for the purpose of making any determinations about the adequacy of the mother’s counsel. We explained, “No facts about counsel were developed in the adversarial way that lies at the heart of judicial factfinding. The record does not disclose, and could not be expected to disclose, anything about counsel’s conduct except what it shows about the issue raised in mother’s defense.” Id. at 18 (emphasis in original). Finally, we concluded that direct appeal was “not the appropriate forum” for the mother to assert her claim. Id. (emphasis added). Indeed, we specifically noted that “[t]he legislature has not created a special forum, as it has in criminal law matters (ORS 138.510-ORS 138.680), and there is no source *470from which we may derive the authority to create one” Id. (emphasis added).
Judge Rossman, in a trenchant concurrence, stated that he was “at a loss” with regard to the majority’s rationale, because, in his view, neither due process nor a lack of a specific procedure barred our consideration of the mother’s inadequate-assistance-of-counsel claim. Id. at 21 (Rossman, J., concurring). Judge Rossman further noted that, despite the majority’s identification of two main “legitimate institutional concerns about hearing claims of ineffective counsel on direct appeal,” namely lack of preservation and the potential inadequate development of the trial court record, those concerns had not arisen in that case. Id. at 22, 22 n 2 (Rossman, J., concurring). Judge Rossman summarized the majority’s arguments:
“[A]pplying the rule that matters subject to review on direct appeal must be ‘raised or waived’ will create a host of problems. For example, trial counsel will be required to defend the termination case while simultaneously making a record regarding his adequacy, and he would invariably be required to file a notice of appeal in order to preserve any existing error. Second, [the majority] contends that reviewing adequacy of counsel on the record might be inadequate for constitutional purposes. Thus, remand would be required, causing intolerable delay in the termination process.”
Id. at 22 n 2 (Rossman, J., concurring). He then rejected those arguments, explaining:
“[T]he problems [the majority] points out are not totally insoluble. For one thing, raise it or waive it is not an invariable rule. Where important considerations of public policy are encountered * * *, [the court] has the duty to apply the law which is dictated by that policy. If we apply that [public policy] exception in cases involving ineffectiveness of counsel claims ***, most of the dilemmas pointed out by the majority will disappear.
“The fact that many termination cases would require remand remains a problem. However, remand would not be necessary in all cases, and the state has offered a reasonably expeditious procedure for handling such cases when they arise. Given the nature of parents’ right to effective counsel, and until the legislature provides a better plan, *471hearing such claims on direct appeal seems the only reasonable alternative.”
Id. at 23 n 2 (Rossman, J., concurring) (internal quotation marks and citations omitted; first emphasis added; second emphasis in original).
Thus, the key issues in Geist were the same as those presented by the majority today: preservation; expeditious resolution; concerns about the development of the record; and due process. It is also clear that, 25 years ago, we had the opportunity to rule on those issues in Geist I. As I explain in more detail below, the Oregon Supreme Court did not agree with our decision in Geist I and took an entirely different path. The Supreme Court adopted a procedure that was in harmony with Judge Rossman’s approach. Because the majority’s reasoning so similarly echoes our opinion in Geist I, which the Supreme Court later rejected, I conclude that the majority errs in its decision today.
The Supreme Court’s decision in Geist II sanctioned inadequate-assistance-of-counsel claims on direct appeal. Geist II, 310 Or at 179. The Supreme Court began by concluding that the legislature intended a statutory right to counsel to include a right to adequate counsel, id. at 185, and that “the state must give [the mother] a procedure whereby she may challenge her appointed trial counsel’s adequacy,” id. The court then reasoned that
“[t]he statutory right to adequate trial counsel may prove illusory if there is no procedure for review of claims of inadequate counsel. * * * Absent an express prohibition against challenges of adequacy of appointed counsel, we do not interpret the legislature’s omission of an express procedure as evidencing any legislative intent to preclude such challenges. Absent an express legislative procedure for vindicating the statutory right to adequate counsel, this court may fashion an appropriate procedure.”
Id. at 185 (footnotes omitted; emphases added).
The court also held that it was unnecessary for a parent to preserve inadequate-assistance-of-counsel claims that occur at the juvenile court level, specifically recognizing that
*472“it is unlikely that any challenge to the adequacy of appointed trial counsel will have been preserved in the circuit court. It is neither realistic nor reasonable to expect that a parent’s trial counsel will have objected at trial that counsel’s advocacy was inadequate. Because of the important timeliness considerations discussed below, we conclude that the general rule [requiring preservation] need not be strictly applied to the issue of appointed trial counsel’s adequacy in a parental rights termination proceeding.”
Id. at 184 n 9 (emphasis added). The court next examined the appropriate “procedure” to review such claims, requiring that inadequate-assistance-of-counsel claims must be resolved “as expeditiously as possible, consistent with due process.” Id. at 186 (emphasis added). Based on those dual exigencies, the court made two important conclusions. First, the court recognized that “a procedure that allows a *** parent to make a claim of inadequate counsel only after all direct statutory appeals have been exhausted would only further delay the finality of the termination decisions,” id. at 187, and thus was not an “appropriate procedure,” id. at 186. Second, the court concluded that, “absent statutes providing otherwise, * * * any challenges to the adequacy of appointed trial counsel in [termination] proceedings must be reviewed on direct appeal.” Id. at 187 (emphases added). In short, the Geistll court concluded that an appropriate procedure for vindication of a parent’s right to adequate counsel was expedient, comported with due process, and, therefore, must be asserted and reviewed on direct appeal. Id.
The court then examined the appropriate measure of adequacy for review of such claims, setting the standard of “fundamental fairness” — viz., the “opportunity to be heard at a meaningful time and in a meaningful manner.” Id. at 190. In challenges to counsel’s adequacy, the parent must prove that counsel failed to exercise professional skill and judgment, which prejudiced the parent.1 Id. at 190.
*473The court squarely addressed the potential problem of the adequacy of the record, which did not present a problem in that case. Id. at 192 n 16. Because the record in that case was adequate for review, the court determined that the mother had not sustained her burden of proving that her attorney was inadequate or that the termination proceeding was not “fundamentally fair.” Id. at 194. Accordingly, the court affirmed our decision, but rejected our conclusion that such a claim was not susceptible to direct appeal. Id.
In the years since the Supreme Court’s decision in Geist II, we have continued to apply that decision as good law, allowing parents to assert unpreserved inadequate-assistance-of-counsel claims on direct appeal. See, e.g., State ex rel SOSCF v. Thomas, 170 Or App 383, 394-95, 12 P3d 537 (2000); State ex rel SOSCF v. Rogers, 162 Or App 437, 440, 986 P2d 726 (1999), rev den, 329 Or 607 (2000); State ex rel Juv. Dept. v. Charles/Austin, 106 Or App 628, 634, 810 P2d 389, rev den, 312 Or 150 (1991); State ex rel Juv. Dept. v. Griffith, 106 Or App 407, 410, 807 P2d 340 (1991).2
However, the majority maintains that, “in light of the enactment of ORS 419B.923 and our cases construing that statute,” the “legal landscape has changed” so “significantly” that “father’s claim as to the inadequacy of his appointed trial counsel must be made in the first instance in the juvenile court.” 269 Or App at 458-60. The majority bases its decision primarily on the 2001 enactment of ORS 419B.923 and our later construction of that statute in Dept. of Human Services v. A. D. G., 260 Or App 525, 539, 317 P3d 950 (2014), reasoning that ORS 419B.923 created an express remedy. 269 Or App at 461.
However, the juvenile code has consistently contained a similar set-aside statute, and to the point at issue here, such a statute existed even before we decided Geist I. See, e.g., former ORS 419.529 (1989), repealed by Or Laws 1993, ch 33, § 373; former ORS 419B.420 (1993), repealed by Or Laws 2001, ch 622, § 57.
*474Former ORS 419.529(1) was in effect at the time that Geistll was decided, and it allowed the court broad áuthority to set aside its orders: “Except as provided in this section, the court may modify or set aside any order made by it upon such notice and with such hearing as the court may direct.” (Emphasis added.) As indicated, that statute was repealed in 1993. Or Laws 1993, ch 33, § 373.
However, the court’s broad authority to modify or set aside any order was retained by the statute that replaced it, former ORS 419B.420 (1993), which provided, in relevant part, “[T]he court may modify or set aside any order made by it upon such notice and with such hearing as the court may direct.” That statute was also repealed, Or Laws 2001, ch 622, § 57, and replaced with ORS 419B.923 in 2001, Or Laws 2001, ch 622, § 33.
ORS 419B.923(1) states that, “on motion and such notice and hearing as the court may direct, the court may modify or set aside any order or judgment made by it. Reasons for modifying or setting aside an order or judgment include, but are not limited to” clerical mistakes or errors, excusable neglect, or newly discovered evidence. (Emphasis added.) The only distinction between the set-aside statute that existed when Geist II was decided and the present statute, is that the present statute gives examples of “any order” that may be set aside. That is to say, the scope of a court’s authority to set aside, under the present statute, is identical to the scope of authority that courts had at the time Geist II was decided. Thus, it is apparent, in light of the plain text of each variant of the set-aside statutes, that the juvenile court has — since before Geistll was decided — retained broad authority to modify or set aside any order notwithstanding the legislative changes over the years.
Nevertheless, the majority relies on State ex rel Juv. Dept. v. Kopp, 180 Or App 566, 43 P3d 1197 (2002), and A. D. G., 260 Or App 525, to determine that “post-Geisi developments have made it clear that the set-aside mechanism * * * is expressly available as a remedy to challenge the adequacy of appointed counsel in juvenile dependency matters,” 269 Or App at 462 (emphasis in original), despite the fact that neither we nor the Oregon Supreme Court *475mentioned or considered the set-aside statute in existence at the time the Geist cases were decided as an “express” remedy. To reach the conclusion that ORS 419B.923 is now an “express” remedy that makes the Geist remedy unavailable to father in this case, the majority relies on our interpretation of ORS 419B.923 as broad in A. D. G. 269 Or App at 463. Yet, as noted, the scope of a trial court’s authority has not changed since Geist II was decided. The court had broad authority before Geist II, and it retains broad authority now. However, as is implicit in the Supreme Court’s holding in Geist II, that authority does not constitute an “express” remedy. 310 Or at 185 (concluding that, despite the existence of a set-aside statute, no express remedy existed).
Thus, I turn to examine A. D. G. In that case, we analyzed whether the juvenile court had the authority to set aside a default judgment under ORS 419B.923. 260 Or App at 534. After the Department of Human Services (DHS) petitioned to terminate the mother’s parental rights, the mother missed an initial hearing on the petition, but was present at the prima facie hearing and attempted to participate in that hearing. Id. at 527-29. The mother sat in the audience portion of the courtroom while DHS presented its prima facie case; the mother ultimately left the courtroom. Id. at 530. The mother attempted to appeal that judgment, but that appeal was dismissed. Id. at 531. The mother then made a motion at the trial court level to set aside the “default termination judgment” under ORS 419B.923. A. D. G., 260 Or App at 532. The court denied that motion.
On appeal, we examined whether the juvenile court had the authority to set aside the judgment under ORS 419B.923(1). We concluded that the plain text of that statute — specifically, the statute’s use of the phrasing “include, but are not limited to” — did not limit the broad discretionary authority that the statute gave to a juvenile court to modify or set aside judgments to the three examples enumerated in the statute; that conclusion was supported by the legislative history of ORS 419B.923. A. D. G., 260 Or App at 536-37. Indeed, in light of the legislative history, we concluded that, although ORS 419B.923 was “a substantial reworking of both former ORS 419B.420 (1993) *** and ORCP 71,” ORS 419B.923 “tracked the broad language that *476was already in former ORS 419B.420” and did not include the “closed universe of potential grounds for relief from a judgment listed in ORCP 71 A and B.” A. D. G., 260 Or App at 538-39. Indeed, we specifically acknowledged that the text of ORS 419B.923 came from former ORS 419B.420. A. D. G., 260 Or App at 539.3
We then analyzed whether the juvenile court had the authority to issue a default judgment under ORS 419B.819(7), when the mother was present at the hearing and attempted to participate. We concluded that the juvenile court lacked the authority to enter a default judgment and, based on that legal error, concluded that the juvenile court abused its discretion when it denied the mother’s ORS 419B.923 motion. A. D. G., 260 Or App at 534. Contrary to the majority’s assertion, A. D. G. had no effect on the scope of ORS 419B.923. The set-aside statute was broad before Geist was decided and remains similarly broad today.
In addition to A. D. G., the majority also relies on Kopp. Kopp did not involve a direct-appeal challenge to the adequacy of counsel. Instead, that case centered on whether the parent had standing to move to set aside a judgment after that parent’s rights had been terminated. Thus, in Kopp, we examined and interpreted ORS 419B.524. We were concerned that an interpretation of ORS 419B.524 that divested the parent of standing to set aside a default termination judgment would violate the parent’s due process rights. We began by examining Geist II, noting that, before the Supreme Court had decided the case, we had previously concluded that “the parent could not claim inadequate assistance of trial counsel on appeal, because the legislature had *477not created ‘a special forum’ for such a claim, analogous to proceedings for post-conviction relief in criminal matters.” Kopp, 180 Or App at 577 (discussing Geist I, 97 Or App 10). We ultimately concluded that ORS 419B.524 must be interpreted so that it did not deprive a parent of standing to utilize former ORS 419B.420 — the set-aside statute in effect at the time — to set aside or modify a default judgment terminating a parent’s rights based on inadequate notice. Kopp, 180 Or App at 578-79. In so concluding, we noted that the Supreme Court’s failure to consider former ORS 419B.420, in Geist II, was attributable to the unlikelihood that an inadequate-assistance-of-counsel claim would arise at the trial court level:
“The Geist [77] court did not expressly consider the role of *** former ORS 419B.420 in achieving an expeditious yet procedurally adequate and fair parental rights termination proceeding. In the context of the issue presented in that case, [i.e., inadequate assistance of trial counsel,] that is not surprising. * * * As the Geist [77] court itself noted, it is unlikely that a challenge to the adequacy of appointed trial counsel will arise in the trial court”
Kopp, 180 Or App at 578 (emphasis added).
As support for our conclusion that the correct — and constitutional — interpretation of ORS 419B.524 required that that statute be interpreted to allow a parent, whose rights had been terminated, standing to move to modify or set aside the termination judgment under former ORS 419B.420, we explained in that context:
“Nevertheless, we conclude that, consistently with the [due process] principles set out in Geist [II], ORS 419B.524 must be interpreted to permit a terminated parent to seek, under former ORS 419B.420, an order modifying or setting aside the termination judgment. In particular, where a terminated parent has asserted a defect in the proceeding leading to termination, a hearing under [former ORS 419B.420] — in which, for example, a parent can develop a factual record relating to the asserted defect — is best suited for providing the parent with the required ‘opportunity to be heard at a meaningful time and in a meaningful manner.’ See id. at 189-90 (stating that standard as the ‘essence of fundamental fairness’). A proceeding in juvenile court under former ORS 419B.420 is also likely to be the *478most expeditious mechanism for resolving any asserted challenge — including, if the court determines that modification or set-aside is warranted, the expeditious scheduling and hearing of whatever further proceedings are required. By comparison, an appeal — particularly one resulting in the reversal of the termination judgment and further proceedings below — may result in a much greater delay in final resolution of the matter. Moreover, some errors in trial court proceedings could be asserted only in a set-aside proceeding, either because they were not detected within the time limit for filing a notice of appeal or otherwise could not be raised on direct appeal from a termination judgment. It would be especially troublesome if — unlike other civil litigants — parents facing termination of their parental rights had no access to the courts for the purpose of remedying such errors [due to a lack of standing under former ORS 419B.524].”
Kopp, 180 Or App at 578-79 (footnote and emphasis omitted). Although set out in the context of a case relating to standing, that language shows that we once again highlighted the dual tensions present in dependency cases that were identified in Geist: the need for expeditious administration of termination proceedings that also comported with the parent’s due process rights. Kopp, 180 Or App at 578-79.
The majority relies on that language to support the conclusion that the trial court can review inadequate-assistance-of-counsel claims more expeditiously than we can on direct appeal and therefore direct appeal should no longer be available to parents. 269 Or App at 465-66. The new process created by the majority decision is more cumbersome because it requires an extra step in all cases before we can review a parent’s inadequate-assistance-of-counsel claim. That is true even if, as in this case, the record is adequate for review without further development at the trial court level. See Geist II, 310 Or at 187 (rejecting “procedures allowing further litigation or collateral attacks” as appropriate remedies because those remedies would “delay the finality of the termination order,” and adopting the direct-appeal remedy at issue in this case).
Thus, it appears that, under the majority’s reasoning, the fundamental fairness determination has become *479bound up with the preliminary determination we must make in a direct-appeal proceeding of whether the record is adequate for review. See 269 Or App at 466 (“[Allowing a challenge to the adequacy of counsel on direct appeal — as opposed to first pursuing that relief in the trial court — will likely extend the litigation rather than shorten it * * * because such challenges turn on factual questions [.]” (Emphasis in original.)); 269 Or App at 468 (“This case illustrates the problem. Because we do not have a factual record concerning counsel’s reason for not attending the hearing and the actions that counsel would or should have taken had he attended it, we have no basis to conclude that counsel failed to ‘exercise professional skill and judgment’ on father’s behalf * * * and that that failure prejudiced father’s case.” (Emphasis added.)). The majority asserts that, in the absence of a factual record specifically pertaining to trial counsel’s adequacy, there will never be a case in which we can review — on direct appeal — whether counsel was adequate. That assertion is wholly inaccurate. See, e.g., Geistll, 310 Or at 176 (concluding, based on record developed at termination trial, that counsel was adequate); Geist I, 97 Or App at 22, 23 n 2 (Rossman, J., concurring) (“[T]he majority has unearthed legitimate institutional concerns about hearing claims of ineffective counsel on direct appeal. * * * However, they neither arise in mother’s case nor present the parade of horrors that haunts the majority.”; noting that, although the problem of adequate development of the record exists, “remand would not be necessary in all cases); Thomas, 170 Or App at 394-95 (concluding that the father’s counsel was adequate after reviewing the record developed at the trial court level).
I would come to the opposite conclusion. Here, father’s attorney was inexplicably absent. We have all the facts we need to decide whether father’s counsel was adequate. Moreover, given that father was present, provided information to the court that went directly to the contested issues addressed at the permanency hearing, and his attorney was inexplicably absent and therefore could not exercise any professional skill and judgment, the reasons behind the attorney’s inexplicable absence do not have any bearing on whether father was prejudiced by his attorney’s failure to appear, act, or exercise any judgment at the hearing. See, *480e.g., Geist II, 310 Or at 192 n 16 (concluding that a hearing to further develop the record is appropriate “only when a parent raises a substantial question concerning issues other than those adjudicated at the termination proceeding” (emphasis omitted)).
Experience instructs that a parent who wishes to assert an inadequate-assistance-of-counsel claim against the parent’s trial attorney may face practical obstacles in preserving and asserting that claim. We and the Supreme Court have acknowledged as much in Geist II and Kopp. Geist II, 310 Or at 187; Kopp, 180 Or App at 578-79. For example, when the record provides no indication of whether the parent continued to be represented by the same trial attorney (whose adequacy the parent seeks to challenge), it would be unreasonable to require that the parent assert his or her challenge at the trial level because that challenge presumably would be made by the attorney whose adequacy was being challenged.
Further, the majority’s decision inserts several other significant practical obstacles in a parent’s path. First, the majority’s decision does not address the problem of who will assert that claim at the trial level on the parent’s behalf. See, e.g., 269 Or App at 465-66 (“[E]ven if* * * trial counsel’s alleged inadequacy does not surface until appellate counsel is appointed, ORS 419B.923(7) provides for that contingency by allowing a motion to set aside to be filed in the juvenile court during the pendency of an appeal.” (Emphasis added.)). Must the parent request that his or her attorney first be removed at trial, so that a new attorney could be appointed to assert the inadequate-assistance-of-counsel claim at the trial level? What are the practical ramifications if the trial court denies the parent’s motion to remove the attorney? Specifically, who will assert the inadequate-assistance-of-counsel claim at the trial level on the parent’s behalf? Would the parent then be required to make a pro se motion to the court?
Second, assuming that the parent does find a way to seek a motion to set aside the judgment based on the inadequate-assistance-of-counsel claim, what is the effect of a denial of that motion? Under the majority view, if the *481parent’s motion to set aside the judgment is denied, the parent’s appeal of that denial would not be reviewed for fundamental fairness — as it would be in a direct appeal of an inadequate-assistance-of-counsel claim — but instead would be reviewed under a far more deferential abuse-of-discretion standard. A. D. G., 260 Or App at 534.
A far more sensible approach would be to continue to allow inadequate-assistance-of-counsel claims on direct appeal so that the parent has a meaningful opportunity to assert those claims. Indeed, a parent’s first practical opportunity to assert an inadequate-assistance-of-counsel claim may be at the appellate level, when the parent is first appointed appellate counsel.
By focusing on expediency, the majority loses sight of the need to protect the parent’s due process rights. When it concludes that its newly created requirement for inadequate-assistance-of-counsel claims “would eliminate the unnecessary step of a remand” (if we determined that the record on appeal was inadequate for purposes of review), the majority concludes that, by requiring parents to make a preliminary ORS 419B.923 motion for all inadequate-assistance-of-counsel claims in dependency cases, litigation will be shortened. 269 Or App 467. That is because we will no longer be required to determine the adequacy of the record on appeal from the parties’ briefing and the record — and, if necessary, remand for a trial court hearing to develop the record in cases that we have determined that the record was inadequate. In my opinion, by its decision today, the majority — not the legislature — has entirely changed the landscape of the law, altering where the claim is initially asserted, what standards are applied to initially evaluate the claim, and the standard of review that will apply in reviewing appeals of trial court decisions of ORS 419B.923 motions based on inadequate assistance of counsel. The majority’s decision to insert a new requirement— based on a faulty determination that the existence of a 2001 statute, which we interpreted as “broad” some 13 years after enactment — does away with the remedy created in Geistll for review of inadequate-assistance-of-counsel claims on direct appeal and effectively removes the carefully *482crafted standard of “fundamental fairness” from review of all inadequate-assistance-of-counsel claims in dependency cases.
Indeed, the majority states that “[t]here is nothing to he gained — -and much to be sacrificed — by allowing claims of inadequate assistance of counsel to be made in the first instance on direct appeal when the legislature has provided, in ORS 419B.923(1), a more expeditious and efficient method to resolve them.” 269 Or App at 467-68 (emphasis added). I disagree. Expediency is not the only concern; it must be balanced against the magnitude of parents’ due process rights.
In sum, although the juvenile court’s broad statutory authority to modify or set aside any order has undergone minor changes since Geistll was decided, there is no indication that the legislature’s actions in the interim have had any effect on the scope of the set-aside statutes. Therefore, if, under Geist II, the set-aside statutes were not a barrier to the court implementing a direct-review remedy of inadequate-assistance-of-counsel challenges that did not require preservation, there is nothing about the changes in the statutes since Geist II was decided — including the recent construction in A. D. G. that ORS 419B.923 is “broad” — that provides any support for the majority’s conclusion that that statute precludes a parent from utilizing the remedy created in Geist II.
Accordingly, I respectfully dissent.

 The Geist II remedy was extended from claims against trial counsel in termination cases to claims against trial counsel in other dependency cases. State ex rel Juv. Dept. v. Charles!Austin, 106 Or App 628, 634, 810 P2d 389, rev den, 312 Or 150 (1991). The remedy was later extended to include inadequate-assistance-of-counsel claims against appellate counsel as well. State ex rel SOSCF v. Hammons, 169 Or App 589, 594, 10 P3d 310 (2000).


 We have further applied the Geist II methodology to “fashion” a remedy in situations where no legislatively created remedy exists and one is needed to vindicate a parent’s due process rights. See, e.g., Hammons, 169 Or App at 594; State ex rel Juv. Dept. v. Kopp, 180 Or App 566, 578, 43 P3d 1197 (2002).


 The majority emphasizes testimony in the legislative history from a work-group member who stated that “the statute ‘expands the grounds’ upon which a parent may move to set aside a juvenile court’s order ‘beyond those authorized by ORCP 71, which are limited.’” 269 Or App at 463 (quoting A. D. G., 260 Or App at 539) (emphasis in A. D. G.). The majority mischaracterizes that testimony, implying that that expansion refers to some heretofore undefined limit of the prior set-aside statutes. However, the testimony clearly indicates that the legislature intended to enact a statute that granted a broad authority to the trial court to set aside judgments — that was not limited to the closed universe of potential grounds for relief that exists in ORCP 71 — but that utilized wording and intent similar to that of the previous set-aside statutes in the juvenile code. A. D. G., 260 Or App at 545 (quoting Tape Recording, Senate Judiciary Committee, HB 2611, Apr 30, 2001, Tape 115, Side B (statement of Michael Livingston)).